Case: 20-60002     Document: 00515764596         Page: 1     Date Filed: 03/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-60002                          March 3, 2021
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk

   Vladimir Bykov, also known as Vladimir N. Bykov,

                                                                      Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A076 187 206


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Vladimir Bykov, a native and citizen of Russia, was admitted to the
   United States in 2000, as a nonimmigrant worker with authorization to
   remain for a temporary period not to exceed June 30, 2002. In 2010, he was
   served with a Notice to Appear, charging him with remaining in the United


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60002      Document: 00515764596          Page: 2    Date Filed: 03/03/2021




                                    No. 20-60002


   States for a time longer than permitted. He has filed a petition seeking review
   of the decision by the Board of Immigration Appeals (BIA) dismissing his
   appeal from the immigration judge’s (IJ) denial of his applications for asylum
   and withholding of removal. He has abandoned, for failure to brief, any
   challenge to the BIA’s denial of protection under the Convention Against
   Torture. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          Because the IJ’s decision influenced the BIA’s decision, both
   decisions are reviewable. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
   We review the BIA’s factual findings for substantial evidence and its legal
   conclusions de novo. Id.; Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).
          Both the IJ and the BIA found that Bykov was not entitled to relief
   because he failed to show that his fear of persecution was objectively
   reasonable. In order to establish that a fear of persecution is objectively
   reasonable, the applicant can show that he would be singled out for
   persecution or that there exists a pattern or practice of persecution of a group
   similarly situated. Zhao v. Gonzales, 404 F.3d 295, 307 (5th Cir. 2005).
          The crux of Bykov’s claim is that, were he to return to Russia, the
   Russian government would identify him as a scientist who once studied
   nuclear physics, the government would offer him a job in the field of nuclear
   science, he would refuse to accept the job, the government would discover or
   assume that he refused to accept the job due to his pro-democracy political
   opinions, and the government would persecute him due to some combination
   of his refusal to work and his political opinions. However, Bykov presented
   no evidence to support his claim that the Russian government forces similarly
   situated scientists to work for the government and persecutes them if they
   refuse. Thus, he has not shown that his “situation will probably result in
   persecution” or “that persecution is a reasonable probability,” INS
   v. Cardoza-Fonseca, 480 U.S. 421, 440 (1987) (internal quotation marks and




                                          2
Case: 20-60002     Document: 00515764596          Page: 3    Date Filed: 03/03/2021




                                   No. 20-60002


   citation omitted), or that the evidence otherwise compels a result contrary to
   that reached by the IJ and BIA, see Zhao, 404 F.3d at 306.
          Accordingly, Bykov has failed to show that he is eligible for asylum.
   See Wang, 569 F.3d at 536. He has also failed to meet the higher standard of
   showing that he is entitled to withholding of removal. See Efe, 293 F.3d at
   906. The petition for review is DENIED.




                                         3